Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03098-NYW

 JOSEPH MALDONADO

        Plaintiff,

 v.

 CITY AND COUNTY OF DENVER,
 COLORADO and EDWARD LEGER,
 individually and as Police Lieutenant with
 City and County of Denver Police Department,

        Defendants.


 BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


                                       INTRODUCTION

        Plaintiff Joseph Maldonado (“Maldonado”) brings this Motion for Preliminary Injunction

 against named defendants (referred to jointly as “Denver”) seeking relief from Denver public

 forum policy that bars expressive activity on public sidewalks and ways in Red Rocks public park

 except for a few remote out-of-the-way spots that Denver designates as public forums.

                                  STATEMENT OF FACTS

                                 Maldonado’s Religious Speech

        Maldonado wants to share a message about salvation in Jesus Christ with others. (Verified

 Complaint [VC], ¶¶ 10-11; Affidavit of Joseph Maldonado, ¶¶ 3-4, attached to Motion for

 Preliminary Injunction [MPI] as Exhibit [Ex.] “A”). To accomplish this goal, he hands out


                                                1
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 2 of 21




 literature with a Christian message, public orates (preaches), displays signs bearing Scripture and

 other messaging about his faith, and if given opportunity, partakes in one-on-one or small group

 conversations. (VC, ¶ 12; Ex. A, ¶¶ 6-9). Circumstances can dictate the specific methods he uses,

 but he regularly distributes literature, preaches, and/or holds up a sign. (VC, ¶ 13). These

 activities, conducted either alone or with a friend or two, do not draw crowds or cause congestion.

 (VC, ¶¶ 14-15; Ex. A, ¶ 10). Maldonado communicates his message in open spaces that leave

 plenty of room for people to pass by him. (VC, ¶ 15; Ex. A, ¶ 10).

        Maldonado goes to public areas, specifically, public parks and sidewalks, to share his faith

 where he can find a steady stream of people to address. (VC, ¶¶ 17-18; Ex. A, ¶¶ 5, 12). He does

 not force anyone to listen to him or take literature. (VC, ¶ 16).

                                Red Rocks Park and Amphitheatre

        Red Rocks park is a mountain park owned and maintained by Denver. (VC, ¶¶ 19-20).

 Covering 868 acres on the eastern slope of the Rocky Mountains, the park boasts of wide-open

 spaces, rock formations, extensive hiking trails, and various intersecting streets and sidewalks.

 (VC, ¶¶ 21, 23; see Map of Red Rocks Mountain Park, attached to MPI as Ex. “B”). The park also

 houses a geologically-formed amphitheatre, a visitor center, and a trading post, among other

 attractions. (VC, ¶¶ 23-24). No fee is required for entry; Red Rocks park is free and open to the

 public from one hour before sunrise to one hour after sunset daily. (VC, ¶ 22). The park attracts

 thousands of visitors every year, who hike, bike, picnic, exercise, sightsee, as well as attend

 concerts and other events in the Amphitheatre. (VC, ¶¶ 25-26; Ex. A, ¶ 13).

                 Denver Public Forum Policy and its Impact on Red Rocks Park


                                                  2
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 3 of 21




        Denver’s Arts and Venues division manages and operates the Amphitheatre, along with the

 McNichols Civic Center Building, the Colorado Convention Center, the Denver Coliseum, and the

 Denver Performing Arts Complex. (VC, ¶¶ 27-29). For these five venues, Denver developed and

 has maintained a public forum policy that regulates expressive activity in the spaces surrounding

 the venues. (VC, ¶ 30; Denver Public Forum Policy, attached to MPI as Ex. “C”). This policy

 declares the facilities and contiguous outdoor areas are not public forums for expressive activity,

 regardless of the nature of those areas. (VC, ¶ 31; Ex. C). In the abounding areas of the

 Amphitheatre, as well as the other venues, Denver bars all expressive activity, except for the

 discrete places it has designated as suitable for speech. (VC, ¶ 32; Ex. C). And, in these designated

 public forums, Denver conditions speech on speakers obtaining its or tenant’s express written

 consent to conduct the activity. (VC, ¶ 33; Ex. C).

        Denver’s public forum policy, as applied to Red Rocks park, disallows expressive activities

 in the entire park except for 5 detached spots near intersecting public streets far from the

 Amphitheatre. (VC, ¶¶ 34-35; see Map of Designated Forum Areas in Red Rocks Mountain Park,

 per Denver Public Forum Policy, attached to MPI as Ex. “D”). None of the designated forums are

 apt for public expression because they lack significant pedestrian traffic. (VC, ¶ 36).

      Denver Bars Maldonado’s Speech at Red Rocks Park through Public Forum Policy

        Maldonado looks for opportunities to share his message on the open public sidewalks

 bordering the Upper North lot and Top Circle lot in Red Rocks park because these pathways offer

 a steady flow of pedestrian traffic for him. (VC, ¶¶ 37-38; Ex. A, ¶¶ 12-14). The Upper North lot

 and Top Circle lot are near each other and connect by staircase. (VC, ¶ 39; Photograph of sidewalk


                                                  3
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 4 of 21




 staircase at Upper North Lot and sidewalk to Top Circle Lot, attached to MPI as Ex. “E”;

 Photograph of sidewalk in front of staircase between Upper North Lot and Top Circle Lot, attached

 to MPI as Ex. “F”; see Photograph of western edge of sidewalk leading to staircase between Upper

 North Lot and Top Circle Lot, attached to MPI as Ex. “G”; Photograph of eastern edge of sidewalk

 leading to staircase between Upper North Lot and Top Circle Lot, attached to MPI as Ex. “H”).

 These lots are near site-seeing spots and hiking trails, one of which leads to a picnic shelter. (VC,

 ¶ 39; see Ex. B; Photograph of sidewalk on southeast side of Upper North Lot, showing walking

 path, attached to MPI as Ex. “I”; Photograph of southeast pathway leading to Upper North Lot,

 attached to MPI as Ex. “J”; Photograph of Funicular Hiking Trail leading out from Upper North

 Lot, attached to MPI as Ex. “K”; Photograph of Funicular Hiking Trail leading to Upper North

 Lot, attached to MPI as Ex. “L”). The two lots are also used for parking during events at the

 Amphitheatre. (VC, ¶ 40).

        The bordering sidewalks provide significant pedestrian traffic, especially on the days of

 amphitheatre events. (VC, ¶ 41; Ex. A, ¶¶ 13-14). Consequently, Maldonado has stood on these

 sidewalks to share his faith prior to the start of amphitheatre events on several occasions and has

 done so largely without issue. (VC, ¶¶ 42-43; Ex. A, ¶¶ 15-16). But he did run into problems on

 April 18, 2019.

        On this date, Maldonado, along with friends Adam Lacroix and Kerrigan Skelly, went to

 the sidewalk bordering Top Circle lot to share his Christian faith with passersby who were

 attending the Snoop Dogg concert in the Amphitheatre later that evening. (VC, ¶¶ 44-45;

 Photograph of southeast section of Top Circle Lot and adjacent sidewalk, attached to MPI as Ex.


                                                  4
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 5 of 21




 “M”; Photograph of intersection of sidewalks at southeast section of Top Circle Lot, attached to

 MPI as Ex. “N”; Photograph of intersection of sidewalks at southeast section of Top Circle Lot,

 attached to MPI as Ex. “O”). Arriving at around 5 p.m., Maldonado stood out of the way of

 pedestrian traffic, peacefully displayed a sign, and addressed people who were walking on another

 sidewalk leading into the Amphitheatre. (VC, ¶¶ 45-46).

        Not long after they began sharing, Red Rocks park staff, Denver police officer Lt. Leger

 and other police officers, and an event staff manager, approached Maldonado and friends. (VC, ¶

 47). Lt. Leger greeted them, and directed them to leave the area, advising that the City Attorney’s

 office established public forum areas in different places. (VC, ¶¶ 48-49). Maldonado inquired

 about the policy and the event staff manager, Mr. Juergens, showed him a map showing the 5

 designated spots within Red Rocks park where speech is allowed. (VC, ¶¶ 50-51). Lt. Leger

 stressed to Maldonado that he and his friends could speak only in those spots. (VC, ¶ 51). Looking

 at the map, Maldonado knew none of the spots would be good for speech due to the lack of

 pedestrians in those places. (VC, ¶¶ 52-53; Ex. A, ¶¶ 28-31; see Photograph of designated forum

 area 1, attached to MPI as Ex. “P”; Photograph of designated forum area 2 from across Hogback

 Road, attached to MPI as Ex. “Q”; Photograph of designated forum area 2, close-up, attached to

 MPI as Ex. “R”; Photograph of designated forum area 2a, facing south, to MPI as Ex. Exhibit “S”;

 Photograph of designated forum area 2a, facing north, to MPI as Ex. Exhibit “T”; Photograph of

 designated forum area 3 from across Bear Creek Road, attached to MPI as Ex. “U”; Photograph of

 designated forum area 3, close-up, attached to MPI as Ex. “V”; Photograph of designated forum




                                                 5
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 6 of 21




 area 4, facing south, attached to MPI as Ex. “W”; Photograph of designated forum area 4, facing

 north, attached to MPI as Ex. “X”).

        Concerned, Maldonado pointed out that Red Rocks park is a public park and that the policy

 could not usurp his constitutional rights, but Lt. Leger was firm. (VC, ¶¶ 54-55). Maldonado’s

 friend Lacroix asked to see the policy limiting speech to the 5 spots, and Mr. Juergens soon emailed

 the policy to him. (VC, ¶¶ 56-57). Maldonado pointed out that many people come to the parking

 lots without going to the event, but Lt. Leger just reiterated that First Amendment activities are

 limited to the 5 spots shown on the map. (VC, ¶ 59).

        Reviewing the policy, Lacroix observed that the policy addressed facilities, not Red Rocks

 park, a public park, but Lt. Leger declined to engage in the matter, inviting Maldonado and friends

 to take the issue up with the City Attorney. (VC, ¶¶ 60-61). Lt. Leger then asked if they were

 willing to move to one of the designated spots. (VC, ¶ 61). Lacroix expressed reluctance because

 the spots denied them an audience, but Lt. Leger warned that refusal to move would result in a

 citation. (VC, ¶ 62). Lt. Leger reiterated that the policy was written by the City Attorney’s office

 and they must go to the areas designated if they wished to continue with their speech. (VC, ¶ 63).

        Lacroix asked about consequences for refusing to relocate, and Lt. Leger answered that he

 would pursue a trespass charge against them. (VC ¶ 64). Maldonado’s other friend Skelly queried

 how they could trespass on public property; to which, Lt. Leger said he would issue them tickets

 for refusing to comply and they could ask the court how it is so. (VC, ¶¶ 64-66). Skelly explained

 he did not want to go to court, he just wanted to share the gospel without being forced to go to a

 place where no people were located, but Lt. Leger reiterated that the relocation was mandated


                                                  6
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 7 of 21




 under Denver’s policy, and he needed to take his issue up with them. (VC, ¶¶ 67-69). Lt. Leger

 reminded that Red Rocks park is owned by the City in insisting that Maldonado and friends go to

 one of the designated spots to speak to avoid a ticket. (VC, ¶¶ 70-71). Maldonado and friends did

 not want to speak at the designated areas because they knew there would be no one in those places

 to hear their message. (VC, ¶ 72; Ex. A, ¶¶ 29, 39; see Exs. P through X). And neither wanting

 to receive a ticket, Maldonado and company gave up their speech and left the park. (VC, ¶ 73; Ex.

 A, ¶ 39).

               Denver Persists in Barring Maldonado’s Speech at Red Rocks Park

        Wanting to return to the sidewalks bordering Upper North lot and Top Circle lot in Red

 Rocks park to share his message, Maldonado subsequently called Denver’s help center phone line

 to discuss the policy. (VC, ¶¶ 74-75; Ex. A, ¶¶ 40-42). The dispatcher advised that she was

 unaware of the policy but encouraged Maldonado to contact the City Attorney’s office about the

 matter. (VC, ¶ 76). Following up on her as well as Lt. Leger’s advice, in September of 2019,

 Maldonado’s wife, Michelle Maldonado (neé Medina), called into the Denver City Attorney’s

 office and later sent a copy of the public forum policy that was used to restrict Maldonado’s speech,

 asking whether Denver maintained the referenced policy though it violates First Amendment

 rights. (VC, ¶¶ 77-79; Email from Michelle Maldonado to Marley Bordovsky, attached to MPI as

 Ex. “Y”). The following day, Tad Bowman, Venue Director for Red Rocks Amphitheatre, emailed

 a response to Michelle’s inquiry, countering that the restrictions set out in the policy are

 constitutionally valid. (VC, ¶¶ 80-81; Email from Tad Bowman to Michelle Maldonado, attached

 to MPI as Ex. “Z”).


                                                  7
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 8 of 21




        Michelle shared the communications with Maldonado and he doubted of ever speaking

 there again. (VC, ¶ 82; Ex. A, ¶ 47). But, later on, Maldonado retained legal counsel to regain his

 rights. (VC, ¶¶ 83-84). Per this representation, on June 1, 2020, counsel sent a letter to Denver

 officials seeking relief from Denver’s public forum policy banning Maldonado’s expression in

 nearly all of the park. (VC, ¶ 85; Letter from Maldonado’s counsel to Denver officials, attached

 to MPI as Ex. “AA”). The letter described the stoppage of Maldonado’s speech, explained why

 Denver’s public forum policy violated constitutional requirements, and sought written assurance

 that Denver no longer apply the policy to Maldonado’s peaceful expression in traditional public

 forums in Red Rocks park. (VC, ¶¶ 86-87; Ex. AA). Denver replied via letter on July 7, 2020,

 rejecting Maldonado’s request. (VC, ¶ 88; Letter from City of Denver officials to Maldonado’s

 counsel with attachments, attached to MPI as Ex. “BB”). Denver claimed that no portion of Red

 Rocks park is a traditional public forum and insisted that its policy is constitutional, reaffirming

 the mandate that Maldonado only speak in one of the 5 designated spots. (VC, ¶¶ 89-90; Ex. BB).

 Given Denver’s response and the corresponding threat of criminal sanction, Maldonado has not

 returned to speak in Red Rocks park since he was silenced on April 2019, missing numerous

 opportunities to share his gospel message. (VC, ¶ 91; Ex. A, ¶ 52).

        Denver retains a public forum policy banning First Amendment activities everywhere in

 Red Rocks park except for 5 isolated, off-the-beaten-path spots. (VC, ¶ 92; Ex. C; Ex. D). By

 virtue of which, Denver prohibits Maldonado from engaging in any form of religious expression

 on sidewalks bordering the Upper North lot or Top Circle lot in the Red Rocks park. (VC, ¶ 93;

 see Ex. C; Ex. BB). Though Maldonado strongly desires to share his religious message on those


                                                  8
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 9 of 21




 public sidewalks in that public park, he refrains for fear of criminal sanction, which causes him to

 suffer irreparable harm. (VC, ¶¶ 94-96; Ex. A, ¶ 52).

                                            ARGUMENT

         A preliminary injunction should be granted when the movant demonstrates “(1) a

 likelihood of success on the merits; (2) a likelihood that the moving party will suffer irreparable

 harm if the injunction is not granted; (3) the balance of equities is in the moving party's favor; and

 (4) the preliminary injunction is in the public interest.” Verlo v. Martinez [Verlo I], 820 F.3d 1113,

 1126 (10th Cir. 2016) (citation omitted). Maldonado meets these requirements.

 I.    MALDONADO IS LIKELY TO SUCCEED ON THE MERITS OF HIS CLAIMS

         Free speech claims – like Maldonado’s – are assessed through the lens of forum analysis

 contemplating A) whether the expressive activity is protected, B) the nature of the forum where

 the speaker wants to speak, and C) whether the government’s justifications for restricting speech

 satisfy the applicable level of scrutiny. Verlo I, 820 F.3d at 1128. Denver’s public forum policy

 banning First Amendment activities from public sidewalks (and virtually all other areas) within a

 public park falls far short of constitutional requirements. Hence, Maldonado has a high likelihood

 of prevailing. See Ashcroft v. American Civil Liberties Union, 542 U.S. 656, 666 (2004) (where

 speech restriction fails scrutiny, movant challenging it “must be deemed likely to prevail”).

      A. Maldonado’s Modes of Speech are Constitutionally Protected

         Maldonado wants to convey his religious sentiments through literature, discourse, signs,

 and/or ordinary conversation. The First Amendment to the U.S. Constitution covers his religious

 viewpoints. Capitol Square Review and Advisory Bd. v. Pinette, 515 U.S. 753, 760 (1995). It



                                                   9
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 10 of 21




  likewise offers broad protection for the various methods by which he expresses his ideas.

  Literature distribution and conversations are core First Amendment activities. Verlo I, 820 F.3d

  at 1128. Public oration of religious views is also contemplated. See Edwards v. South Carolina,

  372 U.S. 229 (1963) (“religious harangue” protected). And “signs are a form of expression

  protected by the Free Speech Clause.”        City of Ladue v. Gilleo, 512 U.S. 43, 48 (1994).

  Maldonado’s methods, as well as his message, deserve constitutional safeguarding.

      B. Red Rocks Park and Sidewalks are Traditional Public Fora

         Whether a speech restriction is proper depends on the forum where the speech is restricted.

  Verlo I, 820 F.3d at 1129. Three basic forum types exist: traditional, designated, and nonpublic

  fora. Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 802 (1985). Traditional

  public fora consist of ostensibly public places, namely, parks, streets, and sidewalks, places that

  are historically used for the free exchange of ideas. Id. at 800. Designated public fora are venues

  that are otherwise nonpublic fora but the government has opened up for expressive activity. Id. at

  802. And a nonpublic fora are pieces of property owned by a government entity that have not been

  made public fora either by tradition or intentional designation. Id.

           1. Public park and the sidewalks in it are quintessential public fora

         Maldonado wants access to the public sidewalks within Red Rocks park, a public park, to

  speak his mind. 1 Public parks qualify as traditional public fora. Eagon Through Eagon v. City of



  1
    Because Maldonado does not seek to speak in the amphitheatre itself or other restricted-access
  locations within the park, forum analysis does not involve these areas, just the areas where he
  wants to speak. See Cornelius, 473 U.S. at 801 (requiring a “more tailored approach” to forum
  analysis based on the access sought by the speaker).

                                                  10
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 11 of 21




  Elk City, Okl., 72 F.3d 1480, 1486 (10th Cir. 1996). Similarly, sidewalks are “quintessential

  [traditional] public forums.” Citizens for Peace in Space v. City of Colorado Springs, 477 F.3d

  1212, 1219 (10th Cir. 2007) (citation and quotations marks omitted).

         The traditional status assigned to these types of areas results from expectations the general

  public has about the freedom to speak in them. Such venues “have immemorially been held in

  trust for the use of the public and, time out of mind, have been used for purposes of assembly,

  communicating thoughts between citizens, and discussing public questions.” Hague v. CIO, 307

  U.S. 496, 515 (1939). For this reason, no “particularized inquiry” into the precise characteristics

  of a traditional public forum is needed to confirm its status. Frisby v. Schultz, 487 U.S. 474, 481

  (1988). The “historical-categorical approach” of automatically labelling parks and sidewalks, as

  well as streets, as traditional public fora for speech purposes, is binding precedent. Verlo v.

  Martinez [Verlo II], 262 F.Supp.3d 1113, 1144-45 (D. Colo. 2017). Therefore, Denver’s attempt

  to depict Red Rocks park or its sidewalks as anything other than traditional public fora is

  unavailing.

           2. Denver cannot eliminate traditional public fora status through policy

         In its public forum policy, and accompanying map, Denver decrees that only five secluded

  spots – and neither of the sidewalks sought by Maldonado – are “public forums” within all Red

  Rocks park. But this is not for Denver to say. Traditional public fora “are open for expressive

  activity regardless of government’s intent.” Ark. Educ. Television Comm’n v. Forbes, 523 U.S.




                                                  11
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 12 of 21




  666, 678 (1998). 2 The government cannot declare the forum status of a given property by edict.

  First Unitarian Church of Salt Lake City v. Salt Lake City Corp., 308 F.3d 1114, 1125 (10th Cir.

  2002). This determination is dictated by the property’s objective characteristics. Id.

         As a consequence, no government entity (including Denver) is at liberty to transform a

  traditional public forum into another type of forum. United States v. Grace, 461 U.S. 171 (1983).

  Public parks and sidewalks retain their traditional public fora status as long as they remain public

  parks and sidewalks. See McGlone v. Bell, 681 F.3d 718, 732-33 (6th Cir. 2012) (holding

  university-owned sidewalks on perimeter of campus to be traditional public fora because they

  retained characteristics of ordinary sidewalks); Freedom from Religion Found., Inc. v. City of

  Marshfield, Wis., 203 F.3d 487, 494 (7th Cir. 2000) (holding park to be a traditional public forum

  despite sale of a portion of it to a private entity because the entire park retained its character as a

  public park). Cf. Hawkins v. City and County of Denver, 170 F.3d 1281, 1287 (10th Cir. 1999)

  (held open-air complex connecting various art venues known as the “Galleria” was not a traditional

  public forum because it was no longer a public street, remarking: “The Galleria does not qualify

  as a traditional public forum, for it is not a park, nor is it analogous to a public right of way or

  thoroughfare”). Since Red Rocks Park and its sidewalks are true to their descriptors, they cannot

  be downgraded to a lesser fora.


  2
    If a government entity’s whim could control, “there would be no traditional public forums.”
  ACLU of Nevada v. City of Las Vegas, 333 F.3d 1092, 1102 (9th Cir. 2003) (emphasis in original).
  Of course, the “principal purpose” of public streets, sidewalks, and parks is not expression, but
  transportation, recreation, and beautification. Int'l Soc'y for Krishna Consciousness, Inc. v. Lee,
  505 U.S. 672, 697, (1992) (Kennedy, J., concurring). These locations are still viewed –
  categorically – as traditional public fora. Verlo II, 262 F.Supp.3d at 1134; see Frisby, 487 U.S. at
  480 (rejecting invitation to jettison categorical approach as “cliché”).

                                                    12
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 13 of 21




         In Grace, the Supreme Court held not even an Act of Congress pronouncing sidewalks

  bordering the Supreme Court building to be nonpublic fora could make them so. Id. Likewise, in

  McMahon v. City of Panama City Beach, a district court held an open field (called the “Festival

  Site”) within a city-owned park a traditional public forum despite the City’s expressed intention

  to make it a venue for privately-run events. 180 F.Supp.3d 1076, 1095 (N.D. Fla. 2016). As the

  court aptly explained, “the City cannot build a park – the most quintessential traditional public

  forum – allow people to use it as a park, and then rely on some ‘whereas’ clauses in a development

  agreement to say that it's not really a park.” Id. In the same way, Denver cannot eradicate the

  traditional public forum status inherent with Red Rocks Park and its sidewalks.

           3. Presence of nearby event does not affect traditional public fora status

         Moreover, the sidewalks and other open areas within Red Rocks Park do not lose their

  traditional public forum status, even temporarily, because a ticketed event is occurring in the

  amphitheatre at the same time.

         Courts have repeatedly held public parks maintain their traditional public forum status

  while they are being used for privately permitted events. See Eagon, 72 F.3d at 1487 (holding

  public park remained a traditional public forum during “Christmas in the Park” event); Johnson v.

  Minneapolis Park and Recreation Bd., 729 F.3d 1094, 1098-99 (8th Cir. 2013) (public park

  remained traditional public forum while free and open festival was taking place in park). It follows

  that a traditional public forum sitting outside an event venue cannot lose its status due to proximity

  to the ticketed event. See, e.g., McGlone v. Metro. Gov't of Nashville, 749 F.App'x 402, 403 (6th

  Cir. 2018) (public sidewalks outside festival remained traditional public fora); Deferio v. City of


                                                   13
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 14 of 21




  Syracuse, 193 F.Supp.3d 119, 127 (N.D.N.Y. 2016) (public sidewalk outside confines of festival

  recognized as traditional public forum).

         During open hours, Red Rocks Park at large and its sidewalks are free and open to the

  public all year-round, including when events are transpiring in the amphitheatre. (VC, ¶¶ 22, 38;

  Ex. A, ¶ 14). No one need pay for admission or have a ticket to enter the park itself or stand on

  the sidewalks where Maldonado wants to be and speak. (VC, ¶¶ 22; Ex. A, ¶ 35). These public

  access sidewalks lie outside the barricades demarcating the boundaries of a limited-access area

  surrounding the amphitheatre. (VC, ¶ 46). They always remain free for general pedestrian passage

  and access, and thus, remain traditional public fora.

     C. Denver’s Speech-Restrictive Policy is Unconstitutional

         The traditional public forum status assigned to the park and sidewalks is no small matter.

  “[M]embers of the public retain strong free speech rights when they venture into public streets and

  parks.” Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 469 (2009)). Thus, in this type of

  fora, the government’s capacity to restrict expressive activity is severely limited. Eagon, 72 F.3d

  at 1486 (citation omitted). Speech restrictions in these places are not constitutional unless they are

  content-neutral, narrowly tailored to serve a significant government interest, and leave open ample

  alternative channels of communication. Eagon, 72 F.3d at 1487.

         Denver’s “public forum” policy bans all expressive activities from all Red Rocks Park

  except for a few remote locations. (Ex. C; Ex. D). Its extraordinarily restrictive scheme cannot

  satisfy First Amendment scrutiny, particularly, as required in traditional public fora. Also, the




                                                   14
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 15 of 21




  policy is unconstitutionally vague, as it fails to give Maldonado or anyone else fair warning of

  criminal sanction for engaging in protected expression in public fora.

         1. Not Narrowly Tailored to Significant Government Interest

         Denver’s broad, flat ban on all expressive activities throughout 99.998 % 3 of Red Rocks

  Park is far too restrictive to be narrowly tailored by any conceivable measure.

         To be valid, a restriction cannot burden “substantially more speech than is necessary to

  further the government's legitimate interests.” Ward v. Rock Against Racism, 491 U.S. 781, 799

  (1989). Denver, in categorically banning First Amendment activities from the vast majority of

  Red Rocks Park, prevents any way a person conveys ideas, unhitching its restriction from any

  conceivable interest Denver might have for it. This extreme imposition on expression is surely

  not necessary.

         “[T]he government may not prohibit all communicative activity.” Perry Educ. Ass’n v.

  Perry Local Eductor’s Ass’n, 460 U.S. 37, 45 (1983).     This is what Denver does with its ban on

  First Amendment activities. In First Unitarian Church, the Tenth Circuit struck down a ban of

  similar breadth, having the effect of eliminating virtually all expression in a traditional public

  forum. 308 F.3d at 1132. The Supreme Court, in the same way, condemned a ban on “First

  Amendment activities” in an airport, finding it “obvious that such a ban cannot be justified even if

  [the airport] were a nonpublic forum because no conceivable governmental interest would justify




  3
    Assuming each of the 5 speech zones covers 156.25 square feet (a 12.5’ x 12.5’ square), the total
  free speech area in the park is 781.25 square feet, an area comprising just 0.00207% of Red Rocks
  park’s 37,810,080 total square feet.

                                                  15
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 16 of 21




  such an absolute prohibition of speech.” Bd. of Airport Comm'rs of City of Los Angeles v. Jews

  for Jesus, Inc., 482 U.S. 569, 575 (1987).

         The overbearing effect of Denver’s policy is underscored by the harmlessness of the speech

  it restricts. Among all other forms of communication, the policy prohibits Maldonado from

  handing out literature. (Ex. C; see Ex. BB). Maldonado is free to stand, but as soon as he hands

  a piece of paper to a willing recipient, he is subject to criminal sanction. (Ex. C). As the Supreme

  Court has held, literature distribution is such an innocuous activity it must be allowed regardless

  of forum status. Lee v. Int'l Soc'y for Krishna Consciousness, Inc., 505 U.S. 830 (1992).

         Denver’s broad-brush approach in exorcizing all First Amendment activities from virtually

  all Red Rocks Park is not remotely tailored to any legitimate interest. It is overly broad and

  unconstitutional.

         2. No Ample Alternatives for Maldonado’s Message

         Aside from the narrow tailoring requirement, speech restrictions must also leave ample

  alternative channels of communication to satisfy the First Amendment standards. Perry Educ.

  Ass'n, 460 U.S. at 45; see iMatter Utah v. Njord, 774 F.3d 1258, 1267 (10th Cir. 2014)

  (intermediate scrutiny requirements are conjunctive). This requirement ensures a speaker will

  have an adequate opportunity to gain his audience’s attention and convey the intended message to

  them. See Heffron v. Int’l Soc’y for Krishna Consciousness, Inc., 452 U.S. 640, 655 (1981) (First

  Amendment protects opportunity to win attention); Edwards v. City of Coeur d’Alene, 262 F.3d

  856, 866 (9th Cir. 2001) (alternatives are ample only if the speaker’s intended message can reach

  his audience).



                                                  16
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 17 of 21




         Denver’s policy does not leave ample alternatives for the message. In the vast majority of

  Red Rocks Park, including its public sidewalks, Maldonado is prohibited from communicating by

  any method imaginable. The only alternatives left for Maldonado is to go to one of the few, remote

  designated areas (and comply with additional restrictions once there) or leave the park entirely.

  (Ex. C; Ex. D). These proffered options are not viable. It is legally inappropriate to ban expression

  in “appropriate places [] on the plea that it may be exercised in some other place.” Schneider v.

  New Jersey, 308 U.S. 147, 163 (1939). Moreover, these particular “alternatives” are demonstrably

  inadequate, depriving Maldonado of the audience he is trying to reach. See Mahoney v. Babbitt,

  105 F.3d 1452, 1459 (D.C. Cir. 1997) (explaining “it cannot rightly be said that all [] forums are

  equal.”). He specifically wants to address individuals going to events at the amphitheatre and he

  cannot reach this audience from the places is he forced to go. (VC, ¶¶ 37, 74; Ex. A, ¶¶ 12-14, 29;

  see Ex. D). All designated speech areas are thousands of feet from the amphitheatre and offer no

  pedestrian traffic with whom Maldonado can convey a message. (Ex. A, ¶¶ 29-31; Ex. D; see Exs.

  P through X). His message is effectivity squelched. See Amnesty Int’l, USA v. Battle, 559 F.3d

  1170 (11th Cir. 2009) (holding separating speakers from audience by 50 to 75 yards failed to leave

  ample alternatives); Bay Area Peace Navy v. United States, 914 F.2d 1224, 1229 (9th Cir. 1990)

  (holding leafletting and demonstrations at entrance of pier were not ample alternatives because

  their audience was inaccessible from that location).

         The only adequate option for Maldonado to reach his audience is to communicate on the

  sidewalks and ways near the amphitheatre, where pedestrians are found. (Ex. A, ¶¶ 12-14; see Ex.




                                                   17
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 18 of 21




  G; Ex. H; Ex. N). Denver’s policy forecloses this speech, leaving no viable alternative for

  Maldonado’s message.

          3. Public Forum Policy and Enforcement of it are Vague

          In addition to violating Maldonado’s right to free speech, Denver’s policy and enforcement

  of it are vague in violation of due process. Due process in the Fourteenth Amendment demands

  citizens be given fair notice of what conduct is prohibited to prevent officials from enforcing

  restrictions in an arbitrary and discriminatory manner. Grayned, 408 U.S. at 108-09. The requisite

  clarity is amplified when free speech rights are affected. Hoffman Estates v. Flipside, Hoffman

  Estates, 455 U.S. 489, 499 (1982).

          Denver’s policy and enforcement of it fail to provide fair notice of wrongdoing.

  Maldonado does not want to engage in anything illegal. He wants to share his views on public

  sidewalks in in a public park, areas which he rightly perceives as appropriate for free speech.

  Neither Maldonado nor anyone else could guess that harmless First Amendment activities are

  prohibited and exiled to remote spots thousands of feet away from the audience he seeks.

          The public forum policy is not clear. It identifies “facilities,” including “Red Rocks

  Amphitheatre and Visitor Center” as being subject to the policy, but, in application, it applies the

  policy to all of Red Rocks Park outside of five remote spots, in declaring a vast majority of the

  public park closed to free speech. (Ex. C). If anything, the description of the amphitheatre as

  being “located in Red Rocks Park” suggests that other areas of the park are public forums as they

  would be under normal circumstances. (See Ex. C). Moreover, the flat ban on “public forum

  activities” is less than clear, failing to notify what activity is prohibited by the policy. See City of


                                                    18
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 19 of 21




  Chicago v. Morales, 527 U.S. 41, 57-60 (199) (ordinance criminalizing “loitering” held vague

  because it was unclear what kind of loitering was prohibited and what was permitted). By its

  terms, it encompasses any possible form of expression, and, indeed, is applied in such blanket

  fashion against Maldonado and his colleagues, and yet, in practice, Denver allows passersby to

  engage in various forms of expression, conversations, talking on cell phones, wearing expressive

   clothing, and the like. The enforcement appears to turn on the content of the expression, without

   any criteria to go on, begging question of which expression the policy prohibits.

          Lacking a general understanding, Denver’s public forum policy fails to provide fair notice

  and breeds arbitrary and discriminatory enforcement. It is unconstitutionally vague and violates

   due process.

II.     MALDONADO IS SUFFERING IRREPARABLE HARM

          Denver’s unconstitutional public forum policy presently prohibits Maldonado from

   communicating by any means in locations where he has reasonable access to a meaningful

   audience – the sidewalks and ways within Red Rocks Park. Maldonado greatly wishes to return

   to these locations and share his religious viewpoints, but Denver’s extreme ban and threat of

  criminal sanction deters him from doing so. (Ex. A, ¶ 52). This “‘loss of First Amendment

  freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury.’” Verlo

  I, 820 F.3d at 1126 (citation omitted).

 III.    BALANCE OF EQUITIES FAVORS GRANTING PRELIMINARY INJUNCTION

          The balance of harms also favors granting preliminary injunction to Maldonado. In halting

  the ongoing violation of Maldonado’s constitutional rights, the requested injunction will cause no



                                                   19
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 20 of 21




  harm to Denver. Denver will remain free to enforce proper measures to protect whatever interests

  it might have. But it has no legitimate interest in banning First Amendment activities throughout

  the vast majority of a wide-open public park. See Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d

  1114, 1145 (10th Cir. 2013) (holding that when a law is likely unconstitutional, the government’s

  interests do not outweigh a plaintiff’s interest in the protection of his constitutional rights).

IV.     PRELIMINARY INJUNCTION SERVES BEST INTEREST OF THE PUBLIC

          “‘Vindicating First Amendment freedoms is clearly in the public interest.’” Verlo I, 820

  F.3d at 1127 (citation omitted). Maldonado’s requested injunction serves the best interest of the

  public, offering protection to free speech in a public park.

                                               CONCLUSION

          For the reasons set out herein, Maldonado respectfully requests that this Court grant his

  Motion for Preliminary Injunction.

          Respectfully submitted this 21st day of October, 2020.

  s/Nathan W. Kellum
  NATHAN W. KELLUM
  MS BAR # 8813
  Center for Religious Expression
  699 Oakleaf Office Lane, Suite 107
  Memphis, TN 38117
  (901) 684-5485 – Telephone
  (901) 684-5499 – Fax

  Attorney for Plaintiff Joseph Maldonado




                                                    20
Case 1:20-cv-03098-RBJ Document 4-29 Filed 10/21/20 USDC Colorado Page 21 of 21




                                    CERTIFICATE OF SERVICE

                 I hereby certify that a copy of the foregoing, along with the Complaint and

  Summons, has been/will be delivered to a process server for service on below-listed defendants,

  this 21st day of October, 2020:

  City and County of Denver
  Attorney: Kristin M. Bronson
  Mayor's Office
  1437 N. Bannock St., Room 350
  Denver, CO 80202
  (720) 913-3100
  Kristin.Bronson@denvergov.org


  Edward Leger
  Attorney: Kristin M. Bronson
  Police Administration Building
  1331 Cherokee Street
  Denver, CO 80204
  (720) 913-3100
  Kristin.Bronson@denvergov.org

                                             /s/ Nathan W. Kellum
                                             NATHAN W. KELLUM
                                             Center for Religious Expression
                                             699 Oakleaf Office Lane, Suite 107
                                             Memphis, TN 38117
                                             Telephone: (901) 684-5485
                                             Fax: (901) 684-5499
                                             Email: nkellum@crelaw.org
                                             Attorney for Plaintiff Joseph Maldonado
